Citation Nr: 1235979	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-27 255	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for left fifth cranial nerve traumatic neuropathy involving the first and second divisions, currently rated 10 percent disabling.

2.  Entitlement to an increased rating for recurrent headaches, currently rated 30 percent disabling.

3.  Entitlement to an increased rating for right ankle fracture residuals, currently rated 10 percent disabling.

4.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU) prior to March 6, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Kirby, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1978 to May 1986 and from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision by the Department of Veterans Affairs (VA) Regional Offices (ROs) which confirmed and continued a 10 percent rating for residuals of a left zygoma fracture with traumatic neuropathy and recurrent headaches and also confirmed and continued a noncompensable rating for residuals of a right ankle fracture.  The Board notes that the Veteran also appealed the denial of depression.  However, service connection for a depressive disorder was granted in a January 2009 rating decision.  As that decision constitutes a full grant of the benefit sought with respect to that claim, it will not be further discussed herein.  The Veteran also appealed an April 2005 rating decision which denied entitlement to TDIU.  

An October 2006 rating decision separated the headache residuals from the traumatic neuropathy and assigned a separate 10 percent rating for recurrent headaches effective August 4, 2006.  A May 2007 rating decision increased the disability evaluation for the right ankle to 10 percent, effective December 13, 2006.

The Board remanded the claims in January 2008 and March 2010 for further development.  By rating decision dated November 2011, an increased rating, to 30 percent, was granted for headaches, effective September 16, 2003.  That decision also awarded an earlier effective date of September 16, 2003, for the 10 percent ratings for the right ankle and traumatic neuropathy.  Finally, the November 2011 rating decision granted TDIU, effective March 6, 2006.  Accordingly, the Board finds that there has been substantial compliance with the directives of the March 2010 Remand in this case, such that an additional remand to comply with such directives is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran's left zygomatic fracture residuals with left fifth cranial nerve traumatic neuropathy involving the first and second divisions are manifested by no more than moderate incomplete paralysis.

2.  The Veteran's recurrent headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  The Veteran's right ankle fracture residuals are manifested by no more than moderate limited motion of the ankle. 

4.  The competent evidence of record does not demonstrate that one or more of the Veteran's service-connected disabilities precluded him from securing or following a substantially gainful occupation prior to March 6, 2006.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for left fifth cranial nerve traumatic neuropathy involving the first and second divisions, as a residual of left zygomatic fracture have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code 8045-8205 (2011).

2.  The criteria for an increased rating for recurrent headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124, Diagnostic Code 8100 (2011).

3.  The criteria for an increased rating for right ankle fracture residuals have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2011).

4.  The criteria for TDIU prior to March 6, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 3.655, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  With respect to increased rating claims, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  December 2003, October 2004, January 2007, and January 2008 letters satisfied the duty to notify provisions; the January 2007 and January 2008 letters notified the Veteran with respect to the assignment of a disability rating and of the effective date.  Any timing defect was cured by subsequent readjudications, most recently a November 2011 supplemental statement of the case.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's September 2005, May 2007, and March 2009 Social Security Administration (SSA) disability determinations, and the medical records considered in making those decisions, were obtained in July 2009.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in November 2004, October 2006, February 2007, July 2007, May 2008, March 2009, and June 2011; the record does not reflect that these examinations were inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Traumatic Neuropathy

The Veteran's neuropathy of the left fifth (trigeminal) cranial nerve is rated as 10 percent disabling under Diagnostic Code 8305, for neuritis of the fifth cranial nerve, which affects sensation in the face and certain motor functions such as biting, chewing, and swallowing.  Neuritis is rated by analogy under Diagnostic Code 8205 for paralysis of the fifth cranial nerve.  Under that Diagnostic Code, 10, 30, and 50 percent ratings are warranted for moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis, respectively.  38 C.F.R. § 4.124a.

Review of the evidence reveals that the Veteran's traumatic neuropathy constituted no more than moderate incomplete paralysis of the fifth cranial nerve at any time during this appeal.  The November 2004 VA neurology examiner concluded that there was approximately 60 percent sensory loss in the V1 and V2 distributions of the fifth cranial nerve, with incomplete moderate sensory loss overall.  The March 2009 VA brain and spinal cord examiner noted improved findings in that he concluded that there was approximately a 50 percent reduction in sensation in the left fifth cranial nerve area (as opposed to the 60 percent sensory loss noted in the 2004 examination), noting that while sensation was reduced in the left temple, upper cheek, and brow area with absent jaw jerk, sensation was fully intact in the V3 distribution.  The examiner specifically described the neurological findings (loss of sensation) as "partial" and "incomplete."

Other records, to include the October 2006 and May 2008 VA examination reports also note reduced sensation of the left side to light touch and pinprick, with diagnosed sensory deficit of V1 and V2, but do not otherwise reflect more than moderate incomplete paralysis.  To that end, the July 2007 VA examination report, December 2006 VA outpatient treatment record, and July 2009 private treatment record all reflect that testing of the fifth cranial nerve showed intact sensory perception.

The June 2011 VA cranial nerves examination likewise shows results reflecting no more than moderate incomplete paralysis of the fifth cranial nerve.  The examiner noted V1 and V2 deficits.  The Veteran reported that after the initial injury in 1984 he had a change in facial sensation on the left side in the forehead and cheek.  The examiner noted that the Veteran reported that "[i]t is better than it was initially."  Mild pain sensations were noted, but the report specifically found no involuntary twitching or spasm and no weakness or paralysis of the facial muscles.  The Veteran reported watery eyes, but the VA examiner stated those symptoms "are not related to the injury but due to allergic rhinitis."  Likewise, the reported neck and shoulder pain were unrelated to his cranial nerve V1 and V2 dysfunction in the opinion of the examiner.

Sensory examination of cranial nerve V revealed decreased sensation to pain and light touch in the left forehead and cheek areas.  While the Veteran reported drooling and an occasional sensation with respect to chewing that he described as a feeling that his left jaw "bones are moving," motor examination results were symmetric with respect to the function of the muscles on biting hard.  The examiner described the condition as "decreased sensation with occasional mild neuralgia" and found that there were no significant effects on the Veteran's usual occupation.  The examiner noted that the Veteran was a forklift operator who had left his last position at a time when he was having marital troubles and problems with illicit drug use.

As the evidence does not more closely approximate severe incomplete paralysis and as no examiner has found that sensation was absent in the fifth cranial nerve affected areas, greater than a 10 percent rating is not warranted at any time during the appeal period.

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The symptoms (and associated impairment) of the Veteran's traumatic neuropathy, i.e., decreased sensation, are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral of this matter for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App.111 (2008).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Headaches

The Veteran's headaches are rated as 30 percent disabling under the provisions of Diagnostic Code 8100.  38 C.F.R. § 4.124a , Diagnostic Code 8100 (2011).  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The term prostrating attack is not defined in regulation or case law.  Cf. Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  

Throughout the appeal, the evidence of record does not establish that the Veteran's headaches were so severe as to warrant the maximum 50 percent rating.  See Hart, 21 Vet. App. at 510.  Headaches were reported as occurring once or twice a week, with occasional reports of occurred twice or three times a week.  Headaches were reported by the Veteran to occur for only 90 minutes at a time and were noted to be significantly relieved when he began taking proplanolol and amitriptyline in October 2007.  Similarly, at the November 2004 VA neurologic disorders examination, the Veteran reported having missed approximately 7 to 8 days of work in the past 6 months.  This does not rise to the level that it constituted severe economic inadaptability. 

Likewise, during the June 2011 VA neurologic disorders examination, the Veteran reported that his headaches occurred approximately once every 10-14 days (two or three times per month), most of which lasted several hours.  He noted that the pain improved with rest in a dark room.  The examiner described the headache course since onset as "stable" and that the Veteran's response to his medication regime for his headaches was "fair."  The examiner indicated that increased tardiness and absenteeism would impact the Veteran's work, although the examiner noted that the Veteran had not been employed for 5 to 10 years and that he had stopped working at a time when he was having marital difficulties and problems with illicit drug abuse.  

The Board finds that the preponderance of the evidence is against a finding that at any time during the appeal his headache disorder more nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

The symptoms (and associated impairment) of the Veteran's recurrent headaches, i.e., painful, prostrating attacks, are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral of this matter for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App.111 (2008).

There is no doubt to be resolved, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Right Ankle Fracture Residuals

The Veteran's right ankle fracture residuals are rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Diagnostic Code 5271 assigns 10 and 30 percent ratings when there is moderate or marked limitation of motion of the ankle, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2011). 

Range of motion testing during the appeal period does not reflect evidence of more than moderate limitation of motion of the ankle.  Dorsiflexion was noted to be normal at the November 2004 and February 2004 VA examinations, from 0 to 20 degrees with pain beginning at 15 degrees at the May 2008 VA examination, and from 0 to 10 degrees at the June 2011 VA examination.  Similarly, plantar flexion was normal at the November 2004 and February 2004 VA examinations, from 0 to 40 degrees with pain beginning at 34 degrees at the May 2008 VA examination, and from 0 to 45 degrees at the June 2011 VA examination.  Accordingly, a rating greater than 10 percent is not warranted under Diagnostic Code 5271.

Other potentially applicable diagnostic codes have also been considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  As the objective medical evidence of record does not reflect anklyosis of the ankle, astragalectomy, malunion of the os calcis or astragalus, or anklyosis of the subastragalar or tarsal joint, Diagnostic Codes 5270 and 5272-74 are not for application.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2011).  Moreover, X-rays taken at the VA examinations did not establish nonunion or malunion of the tibia and fibula resulting in a marked ankle disability.  Accordingly, an increased rating is not warranted based on alternate diagnostic codes.

Consideration has also been given to whether additional functional loss exists that is not contemplated in currently assigned ratings.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. at 202, 206 (1995).  In 2011, the Veteran reported using a cane, but physical examination revealed normal gait with no other evidence of abnormal weight bearing.  Physical examination also revealed no right ankle instability or tendon abnormality.  While the May 2008 VA examination noted reduced motion due to pain, the degree to which the motion was additionally limited does not constituted marked limited motion of the ankle.  The November 2004 VA examiner noted that exacerbations due to repetition would be limited in endurance and increased fatigability due to pain, but such additional limitation could not be quantified without resorting to speculation.  Further, the February 2007 VA examiner did not find that there was additional functional loss resulting from pain, giving way, swelling, locking, endurance, incoordination, or fatigability.  The June 2011 VA examiner noted pain with active motion and following repetitive motion, but the examiner also found that there were no additional limitations following repetitive motion.   As the record does not establish additional functional loss not contemplated by the currently assigned rating, an increased rating on the basis of functional loss is not warranted. 

The symptoms (and associated impairment) of the Veteran's right ankle disorder, i.e., pain and reduced motion, are entirely encompassed by the regular schedular criteria; consequently, those criteria are not inadequate.  Therefore, referral of this matter for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App.111 (2008).

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

TDIU Prior to March 6, 2006

VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, and consideration is given to the veteran's background including employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

As noted in the Introduction of this decision, a November 2011 rating decision granted entitlement to TDIU effective March 6, 2006.  However, as the Veteran's underlying claim for increase was received by VA in September 2003, consideration on an appellate level must still be given to whether entitlement to TDIU existed between those two dates.  

The Veteran's combined schedular rating was 50 percent from September 16, 2003, so 38 C.F.R. § 4.16(b) applies prior to October 8, 2004.  As of October 8, 2004, his combined rating was 70 percent and a single disability (namely, his headaches and traumatic neuropathy which arose from a single accident) was rated as 40 percent disabling or greater; as such, the minimum schedular criteria for TDIU under 38 C.F.R. § 4.16(a) were met as of October 8, 2004.  Thus, the Board will consider entitlement to extraschedular TDIU prior to October 8, 2004, and entitlement to schedular TDIU from that date.  

After review of the evidence, the Board finds that TDIU is not warranted prior to March 6, 2006.  At a November 2004 VA outpatient visit, the Veteran reported that he quit his job due to his low back pain, but worked part time remodeling homes and preaching.  Thus, although the Veteran reported working part time, it is implied from his report that he was not so physically limited as to be limited to sedentary, non-manual labor type work.  Similarly, the Veteran reported at the November 2004 VA joints examination that he worked as a carpenter, and was employed full time due to his boss's leniency in allowing him to take breaks between carpentry tasks, or to alternate between manual labor and sedentary work.  Again, the Veteran's statements indicate his admission that he was able to both do manual labor at least part of the time, as well as maintaining the skills required to perform sedentary work in the alternative.  Further, the 2011 VA examiner noted the Veteran had stopped working 5 to 10 years previously at a time when he was having marital difficulties and problems with illicit drug abuse.  Given these facts, the preponderance of the evidence is against a finding that the Veteran's service-connected disabilities precluded him from securing and maintaining a substantially gainful occupation prior to March 6, 2006.  Thus, the criteria for TDIU prior to March 6, 2006, are not met.

Because the record does not reflect that, prior to March 6, 2006, the Veteran was unable to secure and maintain gainful employment due solely to his service-connected disabilities, the preponderance of the evidence is against the assignment of TDIU prior to that date.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.


ORDER

Entitlement to an increased rating for left zygomatic fracture residuals with left fifth cranial nerve traumatic neuropathy involving the first and second divisions is denied.

Entitlement to an increased rating for recurrent headaches is denied.

Entitlement to an initial rating greater than 10 percent for right ankle fracture residuals is denied.

Entitlement to TDIU prior to March 6, 2006 is denied.



______________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


